Citation Nr: 0110176	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-13 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for status post 
meniscectomy of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from October 1981 to October 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  


REMAND

This appeal arises out of the veteran's claims for increased 
ratings for his right knee disability and his left knee 
disability, each currently rated as 10 percent disabling.  
Upon a preliminary review of the claims file, it appears that 
there is an outstanding hearing request, which must be 
handled before proceeding with appellate disposition.

In July 1999, the veteran's representative submitted a 
request for a hearing before a local hearing officer at the 
VARO in Lincoln, Nebraska.  Also in July 1999, on the 
veteran's VA Form 9, Appeal to Board of Veterans' Appeals, he 
requested a BVA hearing at a local VA office, before a Member 
of the Board.  An RO letter dated in August 1999 notified the 
veteran that he was scheduled for a hearing at the RO in 
September 1999.  Pursuant to a request by the veteran's 
representative, that hearing was rescheduled for November 
1999.  The veteran failed to appear at that hearing.  

In December 1999, the case was certified to the Board for 
appellate review.  However, in December 2000, the BVA 
received a request from the veteran for both a BVA hearing at 
the Central Office in Washington, DC, and a hearing before a 
Member of the Board at the RO.  In light of this request, by 
letter dated in February 2001, the BVA informed the veteran 
that they were scheduling him for a hearing before a Member 
of the Board at the RO.  The BVA letter further informed the 
veteran that if after the BVA hearing at the RO, the veteran 
still wanted a hearing before a Member of the Board at the 
Central Office in Washington, DC, that he would have to file 
a motion to the Board, and show good cause for another 
hearing.  In March 2001, the BVA contacted the veteran by 
telephone to answer his questions about what types of 
hearings were available to him.  Most recently, the file 
contains a note from the veteran, which is date-stamped as 
received at the BVA in February 2001, and March 2001.  On 
that note, the veteran states "I formally request a hearing 
with the Washington D.C. Office/Board of Appeals in Lincoln, 
Nebraska."  The Board interprets this as a request for a 
hearing before a Member of the Board at the RO in Lincoln.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO as soon as possible.  

2.  Time permitting before the veteran's 
BVA hearing, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


